Order, Supreme Court, New York County (Edward Lehner, J.), entered January 13, 2004, which confirmed an order of the Special Referee directing nonparty respondent Levy, Phillips & Konigsberg, LLP to pay nonparty appellant Ginsberg & Broome, PC. $10,333.33 as its share of the contingent attorney fee award paid pursuant to the settlement of this action, unanimously affirmed, without costs.
The motion court properly exercised its discretion in confirming the Special Referee’s findings that the minimal work performed by the outgoing law firm Ginsberg & Broome, PC. in the prosecution of the plaintiffs personal injury claim entitled it to only a thirtieth of the total contingency fees paid based on the settlement obtained for plaintiff. The outgoing firm merely filed and served a three-page summons and complaint in the action and obtained some medical records during the 11 months it served as plaintiffs attorney. The incoming firm, Levy, Phillips & Konigsberg, LLP, by contrast, inter alia, responded to *333defendants’ discovery requests, conducted approximately 10 depositions, retained experts on liability and damages, conducted voir dire, engaged in settlement negotiations and secured a highly favorable settlement for plaintiff, whose injuries, although serious, were difficult to establish clinically (see Matter of Haywoode [Frost & Berenholtz], 225 AD2d 420 [1996]). Concur—Tom, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.